CONFIDENTIAL TREATMENT REQUESTED

EXHIBIT 10.1

TECHNOLOGY LICENSE AGREEMENT

This license agreement (“Agreement”) is by and between:

MAYO FOUNDATION FOR MEDICAL EDUCATION AND RESEARCH, a Minnesota charitable
corporation, located at 200 First Street SW, Rochester, Minnesota 55905-0001
(“MAYO”); and

NILE THERAPEUTICS, INC., a Delaware corporation, located at 115 Sansome St.,
Suite 310, San Francisco, California 94104 (“NILE”), each a “Party,” and
collectively, “Parties.”

WHEREAS, MAYO possesses certain intellectual property and know-how relating to a
novel synthetic natriuretic compound, named CU-NP, based on the ring structure
of human CNP and both C- and N-termini of urodilatin (the “INVENTION”), which
was invented at MAYO by Dr. John Burnett and Dr. Candace Lee;

WHEREAS, MAYO desires to make such intellectual property and know-how available
for the development and commercialization of products for public use and
benefit; and

WHEREAS, MAYO is willing to grant, and NILE is willing to accept, an exclusive
license under certain intellectual property and know-how described herein for
the purpose of developing and commercializing such products, as set forth below;
and

WHEREAS, NILE will be responsible for designing, developing, marketing,
sublicensing and selling any products in accordance with the grant of rights
hereunder.

NOW THEREFORE, in consideration of the foregoing and their mutual covenants set
forth below, the Parties agree as follows:

Article 1 - Definitions

For purposes of this Agreement, each term defined in this Article will have the
meaning specified for it below and will be applicable both to the singular and
plural forms:

 

1.01 “Affiliate” means:

 

(a) with respect to MAYO, any corporation or other entity within the same
“controlled group of

 

* Confidential treatment has been requested for certain portions of this
Exhibit. The confidential portions of this Exhibit have been omitted and filed
separately with the Securities and Exchange Commission. Such portions have been
marked with “***” at the exact place where material has been omitted.



--------------------------------------------------------------------------------

 

corporations” as MAYO or its parent Mayo Foundation. For purposes of this
definition, the term “controlled group of corporations” shall have the same
definition as Section 1563 of the Internal Revenue Code as of November 10, 1998,
but shall include corporations or other entities that, if not a stock
corporation, more than 50% of the board of directors or other governing body of
such corporation or other entity is controlled by a corporation within the
controlled group of corporations of MAYO or Mayo Foundation. MAYO’s Affiliates
include, but are not limited to: Mayo Clinic; Mayo Collaborative Services; Inc.,
Rochester Methodist Hospital; Saint Mary’s Hospital; Mayo Clinic Rochester; Mayo
Clinic Jacksonville; St. Luke’s Hospital Association; Mayo Clinic Arizona; and
its Mayo Health System entities.

 

(b) with respect to NILE means any corporation or other person controlling,
controlled by or under common control with NILE.

 

(c) The term “control” means the ability, directly or indirectly, to direct the
management and policies of a corporation or person, whether through the
ownership of voting securities, by contract or otherwise. Control shall be
deemed to exist in the case of the ownership, directly or indirectly, of 50% or
more of the equity interests in any such corporation.

1.02 “Change of Control” shall mean (a) the acquisition of NILE by another
person or entity by means of any transaction or series of related transactions
(including any stock transfer or series of transfers, reorganization, merger or
consolidation) that results in the transfer of 50% or more of the outstanding
voting power of NILE, or (b) a sale of all or substantially all of the assets of
NILE to which this Agreement relates.

1.03 “Commercialization” means all steps that must be taken to put a Product on
the market in the Territory after all necessary regulatory approvals have been
obtained, including, without limitation, the manufacturing, marketing,
distribution and/or sublicensing of such Product.

 

1.04 “Common Stock” shall mean the shares of common stock of the LICNESEE, par
value $0.001 per share.

1.05 “Development” means the process of creating and assembling the data and
files necessary to obtain regulatory approval for a Product including, without
limitation, all preclinical and clinical research and trials on such Product.

 

1.06 “Effective Date” means June 13,2008.

1.07 “FDA” means the Food and Drug Administration within the Department of
Health and Human Services of the United States.

 

1.08 “Field” means all therapeutic indications.

 

* Confidential treatment has been requested for certain portions of this
Exhibit. The confidential portions of this Exhibit have been omitted and filed
separately with the Securities and Exchange Commission. Such portions have been
marked with “***” at the exact place where material has been omitted.



--------------------------------------------------------------------------------

1.09 “Government Rights” means rights, if any, of the United States Government
to the Patents under Public Law 96-517 and Public Law 98-620, as amended or
augmented by other similar laws.

1.10 “Improvements” means any and all new developments relating solely to
Products made by or arising out of the laboratories of Drs. John Burnett and
Candace Lee during the three (3) year period following the Effective Date of
this Agreement, including improved methods of manufacture and production
techniques, and shall include, but not be limited to, additional therapeutic
indications and developments intended to enhance the safety and efficacy of the
Product; provided, however, that this provision shall remain in effect only for
so long as Drs. Burnett or Lee remain employed by MAYO, respectively.

1.11 “Know-How” means all technical information and data, whether or not
patented, presently known or learned, invented, or developed by Drs. John
Burnett and Candace Lee that is useful in the Development and Commercialization
of a Product and is disclosed to NILE, to the extent that such technical
information and data are helpful for the use or practice of the Patents or
Know-How as permitted herein.

1.12 “License Quarter” begins on the Effective Date, and thereafter begins on
the first day of each January, April, July, and October during the Term

1.13 “License Year” begins on the Effective Date, and thereafter begins on the
first day of each January during the Term.

1.14 “Net Sales” means the amount invoiced by NILE, its Affiliates or
Sublicensee for sale of a Product in the Territory to a third party, less the
following:

 

(a) sales, tariff duties, excise or use taxes directly imposed and with
reference to particular sales;

 

(b) credits for defective or returned Products;

 

(c) regular trade and discount allowances; and

 

(d) bad debt deductions actually written off during the accounting period;

Leasing, lending, consigning or any other activity by means of which a third
party acquires the right to possession or use of a Product will be considered a
sale for the purpose of determining Net Sales.

1.15 “NDA” shall mean an application for approval to market a new drug filed
with the FDA pursuant to 21 C.F.R. §314.

1.16 “Patent” or “Patents” means the issued United States and foreign patents
and the pending applications set forth in Exhibit A, together with any and all
substitutions, extensions, divisionals, continuations, continuations-in-part (to
the extent that the subject matter is disclosed and enabled in the parents), or
foreign counterparts of such patent applications and patents which issue thereon
any where in the world, including reexamined and reissued patents.

 

* Confidential treatment has been requested for certain portions of this
Exhibit. The confidential portions of this Exhibit have been omitted and filed
separately with the Securities and Exchange Commission. Such portions have been
marked with “***” at the exact place where material has been omitted.



--------------------------------------------------------------------------------

1.17 “Phase II” means a human clinical trial, the principal purpose of which is
to evaluate the effectiveness of the Product for a particular indication in
patients with the disease and to determine the common short-term side effects
and risks associated with the Product as required in 21 C.F.R. §312. A Phase II
study shall be deemed to have been initiated when the first patient has been
dosed with the drug substance.

1.18 “Phase III” means expanded controlled and uncontrolled human clinical
trials performed after Phase II evidence suggesting effectiveness of the Product
has been obtained, and is intended to gather the additional information about
effectiveness and safety that is needed to evaluate the overall benefit-risk
relationship of the Product and to provide an adequate basis for physician
labeling, as required in 21 C.F.R. §312. A Phase III study shall also include
any other human clinical trial intended to provide the substantial evidence of
efficacy necessary to support the filing of an approvable NDA (such as a
combined Phase II/Phase III study, or any Phase III study in lieu of a Phase II
study) (a “Pivotal Study”), whether or not such study is a traditional Phase III
study. A Phase III study shall be deemed to have been initiated when the first
patient has been dosed with the drug substance.

1.19 “Product” means any method, service or product within the Field, the
manufacture, use, offer for sale or sale of which would infringe the Patents.

1.10 “Reasonable Commercial Efforts” means efforts consistent with those used by
comparable biotechnology companies in the United States in research and
development projects for therapeutic methods or compositions deemed to have
commercial value comparable to the Product.

1.21 “Reports” means written summaries for each Product generally describing
NILE’s efforts with respect to Development and Commercialization of the Product,
including:

 

(a) tests and research completed;

 

(b) any filings made with any regulatory authorities;

 

(c) any regulatory approvals received;

 

(d) a response to any comments that MAYO has made to any earlier Report,
including NILE’s rationale for rejecting any suggestion contained in such
comments;

 

(e) reports or minutes of any formal meetings with regulatory authorities,
whether convened in person or otherwise; and

 

(f) any other major regulatory event, including but not limited to, placement of
a “clinical hold” on a trial.

1.22 “Sublicensee” means any third party to whom NILE or a sublicensee of NILE
conveys rights or the forbearance of suit under the Patents and Know-How
pursuant to Section 3.01.

 

* Confidential treatment has been requested for certain portions of this
Exhibit. The confidential portions of this Exhibit have been omitted and filed
separately with the Securities and Exchange Commission. Such portions have been
marked with “***” at the exact place where material has been omitted.



--------------------------------------------------------------------------------

1.23 “Successful Completion” of a Phase III clinical trial shall mean a clinical
trial that yields data that is sufficiently statistically significant to permit
NILE to file a NDA.

1.24 “Valid Claim” means an issued claim of any unexpired patent or claim of any
pending patent application included among the Patents, which has not been held
unenforceable, unpatentable or invalid by a decision of a court or governmental
body of competent jurisdiction, unappealable or unappealed within the time
allowed for appeal, which has not been rendered unenforceable through disclaimer
or otherwise, and which has not been lost through an interference proceeding or
abandoned.

1.25 “VWAP” is the volume weighted average price of a security that is a measure
of the average price that a security has traded at over a given trading period.
VWAP is calculated by adding the total dollars traded for every transaction
(price multiplied by number of shares traded) and then dividing by the total
shares traded for the trading period for which the VWAP is being calculated.

 

1.26 “Territory” means world-wide.

Article 2 - Development and Commercialization

2.01 Agreements of Nile. NILE agrees to use its commercially reasonable efforts
to implement a program of Development and Commercialization of the Product as
soon as practically possible. To achieve this goal, NILE agrees to:

 

(a) conduct a reasonable research and commercial development program to develop
a Product;

 

(b) expend reasonable amounts towards the research and development of such
Products;

 

(c) diligently pursue worldwide regulatory approval of a Product;

 

(d) commence marketing of a Product within [***] following regulatory approval
in the United States.

 

(e) comply with all applicable laws in performing its obligations under this
Agreement, including in connection with obtaining the regulatory approvals; and

 

(f) perform in good faith all of its obligations under this Agreement.

2.02 Development Plans and Reports. NILE agrees to provide MAYO with the Reports
semi-annually, within 30 days of June 30th and December 31st , with the first
report due by January 30, 2009. Such Reports shall be in sufficient detail for
MAYO to among other things:

 

(a) determine whether NILE is using Reasonable Commercial Efforts to pursue the
regulatory approvals;

 

(b) determine whether NILE is using Reasonable Commercial Efforts to develop a
Development plan; and

 

* Confidential treatment has been requested for certain portions of this
Exhibit. The confidential portions of this Exhibit have been omitted and filed
separately with the Securities and Exchange Commission. Such portions have been
marked with “***” at the exact place where material has been omitted.



--------------------------------------------------------------------------------

(c) determine whether a Development plan, once developed and implemented,
establishes that NILE is using its Reasonable Commercial Efforts for
Commercialization of a Product.

2.03 Consultation Regarding Reports. MAYO shall review the Reports and promptly
inform NILE if MAYO reasonably believes that the Development or
Commercialization plans presented in the Reports are not adequate for a Product.
NILE and MAYO will mutually confer, provided, however, notwithstanding anything
to the contrary herein, NILE has the final decision-making authority.

2.04 Receipt of Regulatory Approval. NILE shall notify MAYO within five
(5) business days of receiving official notice of any regulatory approval for
any Product.

Article 3 - Grant of Rights

3.01 Grant of Rights. MAYO grants to NILE an exclusive, world-wide,
royalty-bearing license, with the right to sublicense pursuant to Section 3.06,
under the Patents and Improvements, and a nonexclusive right under the Know-How
to develop, make, have made, use, sell, import, offer to sell and commercialize
Products within the Territory and within the Field.

3.02 Reservation of Rights. All rights herein are subject to: (a) the rights and
obligations to and requirements of the U.S. government, if any have arisen or
may arise, regarding the Patents, including as set forth in 35 U.S.C. §§200 et
al., 37 C.F.R. Part 401 et al. (“Bayh-Dole Act”); and (b) MAYO’s and its
Affiliates’ reserved, irrevocable right to practice and have practiced the
Patents in connection with MAYO’s and its Affiliates’ educational, research and
non-human clinical programs. NILE agrees to comply with the provisions of the
Bayh-Dole Act, including promptly providing to MAYO with information requested
to enable MAYO to meet its compliance requirements and substantially
manufacturing Product in the U.S.

3.03 All Other Rights Reserved. Except as granted in Section 3.01, or as
otherwise expressly granted herein, no other license is granted by MAYO under
any intellectual property rights owned or controlled by MAYO, including any
patents, know-how, copyrights, proprietary information, and trademarks. All such
rights are expressly reserved by MAYO. Except as provided herein, NILE
acknowledges that in no event will this Agreement be construed as an assignment
by MAYO to NILE of any intellectual property rights.

3.04 Confidentiality. During the Term, and for a period of five (5) years
thereafter, each Party hereto agrees to keep confidential by not disclosing to
any third party any information (i) relating to this Agreement, including the
terms and conditions thereof, or (ii) disclosed by one Party (the “Disclosing
Party”) to the other (the “Receiving Party”). The Parties may use this
information solely as necessary for complying with the terms and conditions of
this Agreement. The obligations of non-disclosure and non-use will not apply
when and to the extent such information:

 

(a) becomes part of the public domain through no action or fault of the
Receiving Party; or

 

* Confidential treatment has been requested for certain portions of this
Exhibit. The confidential portions of this Exhibit have been omitted and filed
separately with the Securities and Exchange Commission. Such portions have been
marked with “***” at the exact place where material has been omitted.



--------------------------------------------------------------------------------

(b) was in the Receiving Party’s possession before disclosure by the Disclosing
Party, as demonstrated by written records, and was not acquired, directly or
indirectly, from the Disclosing Party; or

 

(c) was received by the Receiving Party from a third party having a legal right
to transmit such information.

At MAYO’s request, NILE will cooperate fully with MAYO, except financially, in
any legal actions taken by MAYO to protect its rights in the Patents and
Know-how disclosed hereunder.

For avoidance of doubt, any violation of the obligations stated in this
Section 3.04 constitutes a material breach of this Agreement.

3.05 Availability of Product to MAYO. Once a Product becomes commercially
available, to the extent permitted by law and applicable regulations, NILE will
provide Products to MAYO and their Affiliates solely for it and their use for
internal research and education programs in the Field at most favored nation
pricing (i.e. no more than the lowest price available to NILE’s commercial
customers for the Products for use in the Field).

3.06 Sublicensee Actions. NILE may enter into sublicensing agreements relating
to the Patents, Improvements and Know-how. Nile agrees that any sublicense
agreement shall (i) contain provisions at least as favorable to MAYO for the
protection of MAYO’s rights and the limitation of MAYO’s liability exposure as
the terms of this Agreement, including without limitation with respect to name
use, limitation of liability and indemnification, and development and
commercialization obligations commensurate in scope as those set forth for Nile
in this Agreement, (ii) to the fullest extent applicable, contain all rights and
obligations due to MAYO contained in this Agreement, and (iii) name MAYO as a
third party beneficiary. NILE shall (i) be and remain responsible for the
performance by such Sublicensee with the terms of this Agreement, and any action
by a Sublicensee that would, if conducted by NILE, be a breach of this
Agreement, shall be deemed a breach of this Agreement by NILE, and
(ii) ascertain, calculate, audit and collect all royalties that become payable
by such Sublicensee hereunder and take appropriate enforcement action against
such Sublicensee for any failure to pay or to properly calculate payments. Any
purported sublicense in violation of this Section 3.06 shall be voidable.

Nile shall furnish to MAYO a true and complete copy of each sublicense agreement
and each amendment thereto, within thirty (30) days after the sublicense or
amendment has been executed, which copy shall be the Confidential Information of
Nile.

 

* Confidential treatment has been requested for certain portions of this
Exhibit. The confidential portions of this Exhibit have been omitted and filed
separately with the Securities and Exchange Commission. Such portions have been
marked with “***” at the exact place where material has been omitted.



--------------------------------------------------------------------------------

Article 4 - Consideration and Royalties

4.01 Initial Consideration.

 

(a) Upon execution of this Agreement, NILE will pay MAYO an up-front payment of
[***] as consideration for entering into the Agreement. This initial payment is
nonrefundable and is not an advance or creditable against any royalties
otherwise due under this Agreement.

 

(b) Upon the Effective Date, NILE shall issue to MAYO a number of shares of
Common Stock having a fair market value as of the Effective Date equal to TWO
HUNDRED FIFTY THOUSAND DOLLARS (US $250,000) based on a 20-day VWAP. NILE shall
deliver, or cause to be delivered, to MAYO a stock certificate, duly signed by
appropriate officers of NILE and issued in MAYO’S name, representing all of the
shares of Common Stock required to be issued to MAYO under this Article 4.

 

(c) By accepting the shares of Common Stock, MAYO hereby consents to the
placement of a legend on any certificate or other document evidencing the shares
of Common Stock that such shares of Common Stock have not been registered under
the Securities Act of 1933 or any state securities or “blue sky” laws and
setting forth or referring to the restrictions on transferability and sale
thereof contained in this Agreement. MAYO is aware that NILE will make a
notation in its appropriate records with respect to the restrictions on the
transferability of such shares of Common Stock. The legend to be placed on each
certificate shall be in form substantially similar to the following:

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY STATE SECURITIES OR
“BLUE SKY LAWS”, AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED ABSENT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR
COMPLIANCE WITH RULE 144 PROMULGATED UNDER SUCH ACT, OR UNLESS THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO THE COMPANY AND ITS
COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

* Confidential treatment has been requested for certain portions of this
Exhibit. The confidential portions of this Exhibit have been omitted and filed
separately with the Securities and Exchange Commission. Such portions have been
marked with “***” at the exact place where material has been omitted.



--------------------------------------------------------------------------------

4.02 Milestone Payments. NILE or its Sublicensee shall make the following
one-time milestone payments to MAYO:

 

Milestone

   Milestone Payment

Initiation of the first company sponsored Phase II clinical trial of a Product

   [***]

Initiation of the first U.S. company sponsored Phase III clinical trial of a
Product

   [***]

Successful completion of a U.S. company sponsored Phase III clinical trial of a
Product

   [***]

Acceptance by the FDA of the first New Drug Application (“NDA”) for a Product

   [***]

Approval by the FDA of the first NDA for a Product

   [***]

Approval by the FDA of an NDA for the first Product in each additional
therapeutic indication

   [***]

Approval by the FDA of an NDA for each additional Product

   [***]

4.03 Funding from Mayo’s Discovery-Translation Program. Dr. Burnett has applied
for funding through MAYO’s Discovery-Translation Program. In the event
Dr. Burnett is awarded funding through this program, and the funding is used for
the Development of a Product, MAYO shall be granted the equivalent dollar value
in stock warrants of NILE. The number of warrants will be calculated using the
Black-Scholes option-pricing model and the following assumptions: the market
price of NLTX on the Effective Date, the market yield on a 5-year constant
maturity U.S. Treasury security on the Effective Date, a 5 year contractual
term, a dividend rate of 0%, and an 89% expected volatility. The warrants shall
include a cashless exercise provision with language to be negotiated in good
faith between the parties.

4.04 Earned Royalties. NILE or its Sublicensee will pay MAYO [***] of the Net
Sales of Products in the Territory for use in the Field covered by at least one
Valid Claim. The Earned Royalties are payable as described in Section 5.01.

4.05 License Maintenance Royalties. In order for NILE to maintain its exclusive
license, NILE will pay MAYO a License Maintenance Royalty of [***] in License
Year 1 and 2 and a License Maintenance Royalty of [***] in each License Year
thereafter. Such License Maintenance Royalties are fully creditable against the
Milestone Payments described in Section 4.02 hereto. For the avoidance of doubt
the License Milestone Royalty for License Year 1 shall be due on or before
13 June 2009. Failure to make License Maintenance Payments shall be considered a
material breach of this Agreement.

4.06 Interest. Any payment that is not made on or before the date when due under
this Agreement shall accrue interest thereon from and including such date and
until but excluding the date of payment at the rate of one-half percent (0.5%)
per month, or, if such rate is in excess of the rate then permitted by
applicable laws, at the highest rate so permitted.

 

* Confidential treatment has been requested for certain portions of this
Exhibit. The confidential portions of this Exhibit have been omitted and filed
separately with the Securities and Exchange Commission. Such portions have been
marked with “***” at the exact place where material has been omitted.



--------------------------------------------------------------------------------

4.07 Taxes. NILE is responsible for all applicable taxes (other than net income
taxes), duties, import deposits, assessments, and other governmental charges,
however designated, that are now or hereafter will be imposed by any authority
in or for the Territory, based on or relating to:

 

(a) the Product or use of the Patents by NILE and/or NILE’s Sublicensees; or

 

(b) the import of the Product into the Territory by NILE and/or NILE’s
Sublicensees.

Notwithstanding the foregoing, NILE shall not be responsible for any taxes
arising from transactions to which MAYO or any of their Affiliates may be
parties exclusive of transactions with NILE.

4.08 No Deductions for Taxes. Except as otherwise stated herein, or unless
otherwise agreed to in writing by MAYO and NILE, all payments to be made by NILE
to MAYO under this Agreement represent net amounts MAYO is entitled to receive,
and shall not be subject to any deductions or offsets by NILE for any reason
whatsoever. NILE, however, is not responsible for any payments, including income
tax, required to be paid by MAYO on funds received from or on behalf of NILE.

4.09 U.S. Currency. All payments to MAYO under this Agreement will be made by
draft drawn on a United States bank, and payable in United States dollars.

4.10 Overdue Payments. If overdue, the payments due under this Agreement shall
bear interest until paid at a per annum rate 2% above the prime rate in effect
at Citibank on the due date and MAYO shall be entitled to recover, in addition
to all other remedies, reasonable attorneys’ fees and costs related to the
administration or enforcement of this Agreement, including collection of
payments, following such failure to pay. The acceptance of any payment,
including of such interest shall not foreclose MAYO from exercising any other
right or seeking any other remedy that it may have as a consequence of the
failure of NILE to make any payment when due.

4.11 Material Breach. It shall be a material breach of this Agreement if NILE
shall fail to make any payment pursuant to Article 4 of this Agreement when such
payment is due or by the end of any applicable cure period.

Article 5 - Accounting and Reports

5.01 Royalty Reports and Payments. NILE will, after Commercialization of at
least one Product, deliver to MAYO on or before 1 June, 1 September, 1 December
and 1 March a written report for the previous License Quarter stating, for each
Product and for each country in the Territory in which there are Net Sales:

 

(a) the number of Products sold during the period covered by the written report;

 

(b) a description of all deductions from gross receipts applied to determine Net
Sales;

 

* Confidential treatment has been requested for certain portions of this
Exhibit. The confidential portions of this Exhibit have been omitted and filed
separately with the Securities and Exchange Commission. Such portions have been
marked with “***” at the exact place where material has been omitted.



--------------------------------------------------------------------------------

(c) amount of royalty due thereupon for the period covered by the written
report; and

 

(d) exchange rates used to calculate the royalties due.

Each such report shall be accompanied by the royalty payment due for such
License Quarter, in accordance with this Article 5.

5.02 Audit Rights. NILE agrees to maintain the Records and to require any
permitted Sublicensees to maintain the Records. “Records” mean complete and
accurate records showing clearly all transactions that are relevant to any
sales, costs, expenses and payments under this Agreement, to be kept in a manner
consistent with generally accepted accounting principles and standard operating
procedures. MAYO shall have the right, at its expense, through a certified
public accountant or like person reasonably acceptable to NILE, to examine the
records of NILE and its Sublicensees during regular business hours before the
Termination or expiration of this Agreement and for three (3) years thereafter,
provided that such examination shall not take place more often than once a year
and shall be limited to a report on the accuracy of royalty statements and
payments. If the audit report for any License Year discloses an underpayment
discrepancy in royalties owed by NILE and royalties paid by NILE to MAYO that
exceeds [***] of total Net Sales or Sublicense Revenue made until the date of
completion of the audit, NILE shall pay the reasonable expense of the audit and
pay to MAYO the entire amount of the discrepancy plus interest within thirty
(30) days from the date upon which MAYO notified NILE of the discrepancy.
Interest shall be computed at the rate which is the prime rate of Citibank N.A.
(N.Y.) in effect at 9:00 a.m. on the day that MAYO notifies NILE of the
discrepancy. Discrepancies in royalty payments for a License Year identified by
the audit report amounting to less than [***] shall be paid by the end of the
License Quarter in which the audit was made.

Article 6 – Representations, Warranties and Indemnification

6.01 Representations and Warranties. MAYO hereby represents and warrants to the
best of its counsel’s knowledge the following:

 

(a) MAYO has the full right and power to perform the obligations and grant the
License set forth in this Agreement;

 

(b) There are no outstanding agreements, assignments or encumbrances in
existence inconsistent with the provisions of this Agreement.

 

(c) Subject to Section 3.02, MAYO owns or possesses all right, title and
interest in and to the Patents free and clear of all liens, charges,
encumbrances or other restrictions or limitations of any kind whatsoever.

 

(d) Subject to Section 3.02, there are no licenses, options, restriction, liens,
rights of third parties, disputes, royalty obligations, proceedings or claims
relating to, affecting, or limiting its rights or the rights of NILE under this
Agreement, which imposes obligations upon MAYO or gives any rights to MAYO
which, in either case, would adversely affect the rights of NILE or the
obligations of MAYO under this Agreement.

 

* Confidential treatment has been requested for certain portions of this
Exhibit. The confidential portions of this Exhibit have been omitted and filed
separately with the Securities and Exchange Commission. Such portions have been
marked with “***” at the exact place where material has been omitted.



--------------------------------------------------------------------------------

(e) There is no claim, pending or threatened, of infringement, interference or
invalidity regarding, any part or all of the Patents and their use as
contemplated in the underlying patent applications as presently drafted or as
contemplated under this Agreement.

 

(f) MAYO has provided a copy of all pending patents and applications, filed as
of the Effective Date, for which Dr. Burnett and Dr. Lee are co- inventors .

 

6.02 No Warranties. Notwithstanding the foregoing, nothing in this Agreement
will be construed as:

 

(a) a warranty or representation by MAYO as to the validity or scope of any of
the Patents; or

 

(b) an obligation to bring or to prosecute actions against third parties for
infringement of the Patents; or

 

(c) a warranty or representation that the manufacture, use, sale, offer for sale
or importation of any Product or the use or practice of any of the Patents are
free from infringement or misappropriation of a third party’s intellectual
property rights.

6.03 Disclaimer. MAYO HAS NOT MADE AND PRESENTLY MAKES NO PROMISES, GUARANTEES,
REPRESENTATIONS OR WARRANTIES OF ANY NATURE, DIRECTLY OR INDIRECTLY, EXPRESS OR
IMPLIED, REGARDING THE MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR
NON-INFRINGEMENT FOR THE PRODUCTS OR PATENTS. THE KNOW-HOW AND PATENTS PROVIDED
OR LICENSED UNDER THIS AGREEMENT ARE PROVIDED “AS IS,” “WITH ALL FAULTS,” AND
“WITH ALL DEFECTS”.

NILE is solely responsible for determining whether the Patents and Know-How
provided or licensed hereunder have applicability or utility in NILE’s
manufacturing and design activities. NILE assumes all risk and liability in
connection with such determination.

6.04 Indemnification by NILE. NILE will defend, indemnify, and hold harmless
MAYO and MAYO’s Affiliates from any and all claims, actions, demands, judgments,
losses, costs, expenses, damages and liabilities (including but not limited to
reasonable attorneys fees and other out-of-pocket expenses incurred in
litigation) (collectively, “Claims”), regardless of the legal theory asserted,
arising out of or connected with: (a) use by NILE of Patents or Know-How
furnished or licensed under this Agreement; (b) development, design,
manufacture, distribution, use, sale, or other disposition of products,
including Products, by NILE or its transferees or Mayo and/or it Affiliates; and
(c) any clinical trial funded or conducted by NILE, unless such Claims are
judicially determined to have arisen out of the gross negligence or willful
misconduct of MAYO or its Affiliates. As used herein, MAYO and its Affiliates
include the trustees, officers, agents, and employees of MAYO and its
Affiliates. NILE will, during the Term, carry occurrence-based liability
insurance, including products

 

* Confidential treatment has been requested for certain portions of this
Exhibit. The confidential portions of this Exhibit have been omitted and filed
separately with the Securities and Exchange Commission. Such portions have been
marked with “***” at the exact place where material has been omitted.



--------------------------------------------------------------------------------

liability and contractual liability, in an amount and for a time period
sufficient to cover the liability assumed by NILE hereunder, such amount being
at least [***], provided that a lesser amount shall be acceptable to MAYO until
such time as the Product enters into human clinical trials. In addition, such
policy will name MAYO as an additional-named insured party.

6.05 Additional Waivers. IN NO EVENT WILL MAYO’S LIABILITY OF ANY KIND INCLUDE
ANY SPECIAL, INDIRECT, INCIDENTAL, OR FUTURE DAMAGES, EVEN IF MAYO HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. IN NO CASE WILL MAYO’S LIABILITY OF
ANY KIND EXCEED THE TOTAL AMOUNTS WHICH HAVE ACTUALLY BEEN PAID TO MAYO BY NILE
AS OF THE DATE OF FILING OF THE ACTION AGAINST MAYO WHICH RESULTS IN THE
SETTLEMENT OR AWARD OF DAMAGES.

6.06 Prohibition Against Inconsistent Statements. NILE shall not make any
statements, representations or warranties, or accept any liabilities or
responsibilities whatsoever which are inconsistent with any disclaimer or
limitation included in this section or any other provision of this Agreement.
NILE shall not settle any matter that will incur liability for MAYO or require
MAYO to make any admission of liability without MAYO’s prior written consent.

Article 7 - Term and Termination

7.01 Term. Unless sooner terminated, this Agreement shall continue in full force
and effect until the later of (a) the expiration of the last to expire Valid
Claim contained in the Patents and (b) the 20th anniversary of this Agreement.

7.02 Material Breach. MAYO shall be entitled to terminate this Agreement at any
time based upon material breach if NILE has failed to cure such material breach
within ninety (90) days of receipt of notice by NILE from MAYO that NILE is in
breach.

7.03 Termination for Other than Material Breach. NILE may terminate the
Agreement without cause upon ninety (90) days prior written notice.

7.04 Termination for Cessation of Development. NILE agrees to notify MAYO within
thirty (30) days if NILE determines that all Development efforts have been
terminated for all Products. Upon receipt of such notification, MAYO may
terminate this Agreement and the licenses granted hereunder.

7.05 Termination for Challenge. MAYO may terminate this Agreement by
transmitting a notice of termination to NILE in the event NILE challenges the
validity or enforceability of any of the Patent Rights in any manner.

 

* Confidential treatment has been requested for certain portions of this
Exhibit. The confidential portions of this Exhibit have been omitted and filed
separately with the Securities and Exchange Commission. Such portions have been
marked with “***” at the exact place where material has been omitted.



--------------------------------------------------------------------------------

7.06 Insolvency of Company. MAYO may terminate this Agreement by transmitting a
notice of termination to NILE in the event NILE ceases conducting business in
the normal course, becomes insolvent or bankrupt, makes a general assignment for
the benefit of creditors, admits in writing its inability to pay its debts as
they are due, permits the appointment of a receiver for its business or assets,
or avails itself of or becomes subject to any proceeding under any statute of
any governing authority relating to insolvency or the protection of rights of
creditors.

7.07 Effect of Termination. Upon termination of this Agreement, all rights
granted herein will immediately revert to MAYO with no further notice or action
required on the MAYO’s behalf. NILE agrees to negotiate in good faith for an
agreement, which shall be on commercially reasonable terms, under which NILE
would provide and grant to MAYO the rights to use full and complete copies of
all toxicity, efficacy, and other data generated solely by NILE (including by
contractors or agents on their behalf, specifically excluding MAYO) in the
course of NILE’s efforts to develop Products or obtain governmental approval for
the sale of Products, for use in connection with the development and
commercialization of Products.

7.08 Survival. The following obligations survive the expiration or termination
of this Agreement:

 

(a) NILE’s obligation to supply reports covering the time period up to the date
of termination or expiration;

 

(b) MAYO’ right to receive payments, fees, and royalties accrued or accruable
from payment at the time of any termination or expiration;

 

(c) NILE’s obligation to maintain records, and MAYO’ right to have those records
inspected;

 

(d) any cause of action or claim of MAYO, accrued or to accrue, because of any
action or omission by NILE;

 

(e) NILE’s obligations stated in Section 2.03 for data developed prior to
termination or expiration, Sections 3.04 and 3.06; the applicable sections of
Article 6; Sections 7.07, 7.09 and 7.010; and Article 10; and

 

(f) MAYO’ obligations stated in Section 3.04 and 10.01, and the applicable
sections of Articles 6 and 10.

7.09 Inventory. NILE shall notify MAYO within thirty (30) days of the effective
date of termination of this Agreement the amounts, if any, of Product that NILE,
its Sublicensees and distributors then have in inventory in each country. At
MAYO’ election, NILE, its Sublicensees and distributors may sell the Product in
that country if NILE pays royalties thereon in accordance with Sections 4.04 and
5.01. In the event that MAYO does not permit the sale of the inventory, MAYO
will direct NILE to return the inventory to MAYO or to destroy the inventory, at
the cost of MAYO.

7.10 Return of Confidential Information. Within thirty (30) days of the
effective date of termination of this Agreement, each of the Parties shall
return all of the other Party’s Confidential Information, including all copies
thereof; provided, however, that each Party shall be entitled to retain one copy
of all such Confidential Information in its legal department so that any
continuing obligations of confidentiality may be determined.

 

* Confidential treatment has been requested for certain portions of this
Exhibit. The confidential portions of this Exhibit have been omitted and filed
separately with the Securities and Exchange Commission. Such portions have been
marked with “***” at the exact place where material has been omitted.



--------------------------------------------------------------------------------

Article 8 - Patent Filing, Prosecution and Maintenance

8.01 Patent Filing, Prosecution and Maintenance. Following execution of this
Agreement, NILE shall be responsible for the prosecution and maintenance of all
Patents and Patent applications, at NILE’s expense, using counsel reasonably
acceptable to MAYO, and shall keep MAYO informed of prosecution

8.02 Patent Term Extension. MAYO will have the sole right to decide on which
Patent(s) to obtain a patent term extension; provided that MAYO will consider
NILE’s input on the matter. NILE agrees to do all things which MAYO determines
are necessary to ensure the timely and complete filing and prosecution of any
application for a patent term extension with the United States Patent and
Trademark Office for any Product. NILE’s duties shall include, but not be
limited to, providing MAYO with any information and notifications reasonably
necessary for obtaining a patent term extension.

Article 9 - Patent Rights Enforcement

9.01 Third Party Litigation. In the event a third party institutes a suit
against NILE for patent infringement involving a Product, NILE will promptly
inform MAYO and keep MAYO regularly informed of the proceedings. In the event
the third party sues or joins MAYO, MAYO will have the right to control the
defense of the suit. Each Party will bear its own costs of the suit and any
recovery will be shared equally by the Parties.

9.02 Infringement by Third Party. NILE and MAYO will promptly inform the other
Party in writing of any alleged infringement of any Patent and provide the other
Party with available evidence of such infringement, and MAYO and NILE will have
the right to institute an action for infringement of the Patents consistent with
the following:

 

(a) If MAYO and NILE agree to institute suit jointly, then the suit will be
brought in the names of both Parties. NILE will exercise control over such
action, provided, however, that MAYO may, if it so desires, be represented by
counsel of its own selection, and at its own expense.

 

(b) In the absence of an agreement to institute a suit jointly, MAYO may
institute suit and, at its option, join NILE as a plaintiff. MAYO will bear the
entire cost of such litigation, including attorneys’ fees. NILE will cooperate
reasonably with MAYO, except financially, in such litigation. MAYO will not
settle or enter into a voluntary disposition of the action without NILE’s prior
written consent.

 

* Confidential treatment has been requested for certain portions of this
Exhibit. The confidential portions of this Exhibit have been omitted and filed
separately with the Securities and Exchange Commission. Such portions have been
marked with “***” at the exact place where material has been omitted.



--------------------------------------------------------------------------------

(c) In the absence of an agreement to institute a suit jointly, and if MAYO
determines not to institute a suit, as provided in paragraph (b) of this
Section 9.02, then NILE may institute suit and, at its option, join MAYO if MAYO
is a necessary party to the litigation. NILE will bear the entire cost of such
litigation, including attorneys’ fees. MAYO will cooperate reasonably with NILE,
except financially, in such litigation. NILE will not settle or enter into a
voluntary disposition of the action without MAYO’s prior written consent.

 

(d) Absent an agreement to the contrary, any costs under (a) above will be borne
equally by the Parties and any recoveries will be shared in proportion to the
economic damages suffered by each Party. Otherwise, each Party will bear its own
expenses and any recovery will be applied as follows:

 

  (i) first, to reimburse the Party bringing the action;

 

  (ii) second, to reimburse the expenses of the other Party in connection with
such action; and

 

  (iii) third, [***] ([***]%) to MAYO and [***] ([***]%) to NILE.

 

(e) If either Party institutes a suit under this Section 9.02 and then decides
to abandon the suit, it will first provide timely written notice to the other
Party of its intention to abandon the suit, and the other Party, if it wishes,
may continue prosecution of such suit, provided, however, that the sharing of
expenses and of any recovery in such suit will be agreed-upon separately by the
Parties.

9.03 Patent Marking. To the extent commercially feasible and customary in the
trade, NILE will mark all Products that are manufactured or sold under this
Agreement with the number of each issued patent within the Patents that cover
such Product(s). Any such marking will be in conformance with the patent laws
and other laws of the country of manufacture or sale.

Article 10 - General Provisions

10.01 Name Use. This Agreement does not convey any right to use any of the other
Party’s names or logos other than where required by law, rule or regulation.
Neither Party may use publicly for publicity, promotion, or otherwise, any logo,
name, trade name, service mark or trademark of the other Party or its
Affiliates, or any simulation, abbreviation or adaptation of the same, or the
name of any of the other Party’s employee or agent without such other Party’s
prior, written, express consent other than where required by law, rule or
regulation. MAYO’s marks include, but are not limited to, the terms “MAYO®” and
“MAYO CLINIC®.” Any violation of this Section 10.01 constitutes a material
breach of this Agreement.

10.02 Assignment. Nile may assign its rights and obligations under this
Agreement to a third party in conjunction with a Change of Control without
Mayo’s prior written consent; provided that Nile shall remain responsible for
the performance of its assignee, the assignee agrees to assume and be

 

* Confidential treatment has been requested for certain portions of this
Exhibit. The confidential portions of this Exhibit have been omitted and filed
separately with the Securities and Exchange Commission. Such portions have been
marked with “***” at the exact place where material has been omitted.



--------------------------------------------------------------------------------

bound by the provisions of this Agreement in writing and Nile promptly notifies
Mayo of such assignment. Mayo’s written consent, which shall not be unreasonably
withheld, shall be required prior to any other assignment of Nile’s rights or
obligations hereunder. Any other purported assignment is void.

10.03 Waiver. The failure of a Party to complain of any default by another Party
or to enforce any of such Party’s rights, no matter how long such failure may
continue, will not constitute a waiver of the Party’s rights under this
Agreement. The waiver by a Party of any breach of any provision of this
Agreement shall not be construed as a waiver of any subsequent breach of the
same or any other provision. No part of this Agreement may be waived except by
the further written agreement of the Parties.

10.04 Governing Law and Jurisdiction. This Agreement is made and performed in
Minnesota. It is governed by Minnesota law, but specifically not including
Article 2 of the Uniform Commercial Code as enacted in Minnesota. This is not an
Agreement for the sale of goods. In addition, no Minnesota conflicts-of-law or
choice-of-laws provisions apply to this Agreement. To the extent the substantive
and procedural law of the United States would apply to this Agreement, it
supersedes the application of Minnesota law. The exclusive fora for actions
between the Parties in connection with this Agreement are the State District
Court sitting in Olmsted County, Minnesota, or the United States Court for the
District of Minnesota. NILE agrees unconditionally that it is personally subject
to the jurisdiction of such court.

10.05 Headings. The headings of articles and sections used in this document are
for convenience of reference only, and shall not affect the meaning or
interpretation of this Agreement.

10.06 Notices. All notices and other business communications between the Parties
related to this Agreement shall be in writing, sent by certified mail, addressed
as follows:

If to MAYO:

Mayo Foundation for Medical Education and Research

200 First Street SW

Rochester, Minnesota 55905-0001

 

Attn:

   Susan L. Stoddard, Ph.D.    COPY TO:    Office of Intellectual Property   
Mayo Legal    Mayo Clinic Health Solutions    Attn: General Counsel

Telephone:

   507-293-3900    Telephone:    507-284-2650

Facsimile:

   507-284-5410    Facsimile:    507-284-0929

Email:sstoddard@mayo.edu and

     

patents@mayo.edu

     

 

* Confidential treatment has been requested for certain portions of this
Exhibit. The confidential portions of this Exhibit have been omitted and filed
separately with the Securities and Exchange Commission. Such portions have been
marked with “***” at the exact place where material has been omitted.



--------------------------------------------------------------------------------

If to NILE:

Nile Therapeutics, Inc.

 

115  Sansome St., Suite #310

San  Francisco, CA 94104

Attn:

   Daron Evans

Telephone:

   415-875-7880

Facsimile:

   415-875-7075

Email:

   devans@nilethera.com

Notices sent by certified mail shall be deemed delivered on the third day
following the date of mailing. A Party may change its address or facsimile
number by giving written notice in compliance with this section.

10.07 Limitation of Rights Created. This Agreement is intended only to benefit
the Parties hereto and is not intended to confer upon any other person any
rights or remedies hereunder.

10.08 Independent Contractors. It is mutually understood and agreed that the
relationship between the Parties is that of independent contractors. No Party is
the agent, employee, or servant of the other. Except as specifically set forth
herein, no Party shall have or exercise any control or direction over the
methods by which the other Party performs work or obligations under this
Agreement. Further, nothing in this Agreement is intended to create any
partnership, joint venture, or lease, expressly or by implication, between the
Parties.

10.09 Entire Agreement. This Agreement constitutes the final, complete and
exclusive agreement between the Parties with respect to its subject matter and
supersedes all past and contemporaneous agreements, promises, and
understandings, whether oral or written, between the Parties.

10.10 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Parties, their heirs, legal representatives, successors and
assigns.

10.11 Severability. In the event any provision of this Agreement is held to be
invalid or unenforceable, the remainder of this Agreement shall remain in full
force and effect as if the invalid or unenforceable provision had never been a
part of the Agreement.

10.12 Amendments. This Agreement may not be amended or modified except by a
writing signed by the Parties and identified as an amendment to this Agreement.

10.13 Construction. The Parties agree to all of the terms of this Agreement. The
Parties execute this Agreement only after reviewing it thoroughly. That one
Party or another may have drafted all or a part of this Agreement will not cause
this Agreement to be read more strictly against the drafting Party. This
Agreement, and any changes to it, will be interpreted on the basis that the
Parties contributed equally to the drafting of all of its parts.

 

* Confidential treatment has been requested for certain portions of this
Exhibit. The confidential portions of this Exhibit have been omitted and filed
separately with the Securities and Exchange Commission. Such portions have been
marked with “***” at the exact place where material has been omitted.



--------------------------------------------------------------------------------

10.14 Registration Of Licenses. NILE will register and give required notice
concerning this Agreement, at its expense, in each country in the Territory
where an obligation under law exists to so register or give notice.

10.15 Export Control. MAYO is subject to U.S. laws and regulations controlling
the export of technical data, computer software, laboratory prototypes, and
other commodities that may require a license from the applicable agency of the
United States government and/or may require written assurances by NILE that it
will not export data or commodities to certain foreign countries without prior
approval of such agency. MAYO neither represents that a license is required, nor
that, if required, it will be issued.

10.16 Nondisclosure. Except as permitted herein, neither Party will disclose any
of the terms of this Agreement without the express, prior, written consent of
the other Party, or unless required by law or a regulatory authority.

10.17 Counterparts. This Agreement shall become binding as of the Effective Date
when any one or more counterparts hereof, individually or taken together, shall
bear the signatures of each of the Parties hereto. This Agreement may be
executed in any number of counterparts, each of which shall be an original as
against any Party whose signature appears thereon but all of which together
shall constitute but one and the same instrument.

[Remainder of page intentionally left blank]

 

* Confidential treatment has been requested for certain portions of this
Exhibit. The confidential portions of this Exhibit have been omitted and filed
separately with the Securities and Exchange Commission. Such portions have been
marked with “***” at the exact place where material has been omitted.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, MAYO and NILE have caused this Agreement to be signed as of
the Effective Date by their respective representatives.

MAYO FOUNDATION FOR MEDICAL EDUCATION AND RESEARCH:

 

/s/ Steven VanNurden     June 17, 2008 NAME: STEVEN P. VANNURDEN     DATE TITLE:
ASSISTANT TREASURER     READ, UNDERSTOOD AND AGREED:     /s/ John Burnett    
June 17, 2008 JOHN C. BURNETT, M.D.     DATE /s/ Candace Lee     June 17, 2008
CANDACE LEE, M.D., PH.D.     DATE NILE THERAPEUTICS, INC:     /s/ Peter Strumph
    June 13, 2008 NAME:     DATE TITLE:    

 

* Confidential treatment has been requested for certain portions of this
Exhibit. The confidential portions of this Exhibit have been omitted and filed
separately with the Securities and Exchange Commission. Such portions have been
marked with “***” at the exact place where material has been omitted.



--------------------------------------------------------------------------------

EXHIBIT A

PATENTS

US Patent Application Number 60951117 filed on 20 July 2007;

 

* Confidential treatment has been requested for certain portions of this
Exhibit. The confidential portions of this Exhibit have been omitted and filed
separately with the Securities and Exchange Commission. Such portions have been
marked with “***” at the exact place where material has been omitted.